The following opinion was filed April 29, 1919:
Siebecker, J.
This appeal presented the fundamental question whether or not Dr. Byron S. Gailey left a will devising his interest in real estate in Wisconsin. As appears from the foregoing statement, Dr. Gailey was a resident of Jacksonville, Morgan county, Illinois, at the time he executed *447a will, July 14, 1914, and continued to reside there to the time of his death. It is without dispute that under the law of Illinois his marriage in June, 1916, operated to revoke this will in the state of Illinois, and that his estate was administered in the court of Illinois as an intestate estate. It also appears in this proceeding that the persons named as devisees in the doctor’s alleged will caused proceedings to be commenced in June, 1917, in the county court of Morgan county, Illinois, to compel Edward W. Brown to produce this testamentary writing of Dr. Gailey and that such county court adjudged that it had been legally revoked under the law of Illinois by his marriage to Bess Brown Smith subsequent to its execution and that he died intestate. The county court of Portage county, Wisconsin, wherein this proceeding was commenced, held that it had no jurisdiction of the subject matter involved in this proceeding or of the respondent, Edward W. Brown, who was personally served in the proceeding, upon the grounds that the county court of Morgan county, Illinois, had in its citation proceedings adjudged that the decedent’s marriage after execution of the alleged will revoked it, and that he died intestate, and that such adjudication must be given full faith and credit and is binding on the courts of this state. It therefore dismissed appellants’ petition. On appeal to the circuit court for Portage county that court was of the opinion that the judgment of the Morgan county court was not res adjudicata as to these questions and that revocation of the will under the laws of Illinois did not operate to revoke the will under the laws of this state, but that the provisions of the alleged will showed that the testator intended that his real estate was to be sold by the executor and converted into money, and hence the testator’s entire estate disposed of by this testamentary writing would have to be treated as personal property on the principle of equitable conversion, and therefore the law of testator’s domicile controlled as to the revocation of his will and that it was revoked by his subsequent marriage.
*448In Ford v. Ford, 70 Wis. 19, 33 N. W. 188, this court declared the following to be the common-law rules applicable to wills deducible from the adjudications:
“1. The validity of every devise or disposition of real estate by will must be governed by the law of the place where the land is situated, and this includes not only the form and mode of the execution o.f the will, but also the lawful power and authority of the testator to make such a disposition,” citing.
“2. On the contrary, although not as well defined, nor as extensively enforced, yet the authorities clearly support the proposition that the validity of a bequest or disposition of personal property by last will and testament must be governed by the law of the testator’s-domicile at the time of his death, and this includes not only the form and mode of the execution of the will, but also the lawful power and authority of the testator to make such disposition,” citing.
These propositions declaring the common law on the subjects do not determine the question whether or not the revocation of-the doctor’s will under the law of Illinois operated to revoke it under the statute law of .Wisconsin. These statutes prescribe what persons may devise and bequeath real and personal property, how wills are to be executed and attested, when made either within or without the state. Sec. 2290, Stats., provides that a will or any part thereof may be revoked by the acts of the testator in the manner specified in this section, “excepting only that nothing contained in this section shall prevent the revocation implied by law from subsequent changes in the condition or circumstances of the testator. The power to make a will implies the power to revoke the same.” In Glascott v. Bragg, 111 Wis. 605, 87 N. W. 853, it was held that at common law marriage of the testator and birth of a child operated in Wisconsin to revoke a will made prior to such marriage and not in contemplation thereof. This interpretation of our statutes excludes the idea that marriage alone, as the Illinois statutes provide, shall be deemed a revocation of a prior will. • Secs. 3789 and *4493790 provide that an exemplified copy of a foreign will and a record of admitting it to probate in the place of the testator’s domicile may be probated and filed in this state, and if upon hearing-it shall appear that such a will was admitted to probate by a court of competent jurisdiction and is still in force, then such copy and probate thereof shall be filed and recorded and shall have the same effect as if it had been originally proved and allowed in the courts of this state. Sec. 2295, Stats., provides:
“When a will devjsing lands in this state, or any interest therein, shall have been duly proved and allowed in the proper court of any other of the United States or the territories thereof a copy of such will and of the probate thereof, duly authenticated, may be recorded in the office of the register of deeds of any county in which any such lands are situated, and when so recorded . . . shall be as valid and effectual to pass the title to such lands as if such will had been duly proved and allowed by the proper court in this state.”
The effect of these statutes is to make the decrees of the courts of testator’s domicile conclusive as to the existence and validity of a will and to give to such decrees the same effect as if rendered by the courts of this state. This result of the statutes was declared in In re Gertsen’s Will, 127 Wis. 602, 106 N. W. 1096, where the testatrix, domiciled in Nebraska, where she died, left property in Nebraska and Wisconsin, and her will was probated by a competent court in Nebraska. In a proper proceeding and hearing to probate it in this state upon an exemplified copy of the will and record admitting it to probate in Nebraska, the circuit court of Wisconsin denied probate of such will upon the ground that no guardian ad litem had been appointed for the minors in the proceedings for probate of the will in the Nebraska court. This court said, on review of the circuit court’s decision:'
“The mistake was made, it seems, by looking to the essentials of a valid original probate of a zvill in this state, instead of such essentials in Nebraska. The language of the section is not to the effect that if it appears that the former pro*450bate was according to the laws of this state the will shall be admitted in the secondary proceeding with like effect as if they were primary: to the contrary it says: ‘If on the hearing it shall appear to the court that the order or decree admitting such will to probate was made by a court of competent jurisdiction, . . . the will shall have the same force and effect as if it had been originally proved and allowed in the same court.”
The effect of these statutes is to modify the rules of the common lawon the subject and to make the decisions of the courts, of the testator’s domicile valid and binding in the courts of this state and to give to them the effect of legally establishing and probating wills devising real estate in Wisconsin. The necessary result of these statutes, therefore, is that the primary inquiry of determining as to the form and mode, of the execution of foreign wills devising real estate in Wisconsin and the lawful power of the testator to make such a will is committed to the court of the testator’s domicile.
The determination of these questions legally and necessarily includes the inquiries by such foreign courts whether or not testator made a valid will and, if so, whether it had been legally revoked before his death; and such judgment of the courts in sister states is to be accepted here as fixing the status of the instrument propounded as a will and under these statutes has the same effect as if the original proceeding had been had in the court of this state. It is considered that it results from this statutory modification of the common law that the question whether or not a purported will has been revoked is necessarily an inquiry in such foreign probate proceeding and is committed to the court of testator’s domicile for determination under the law of his residence. It must therefore follow that the law of Illinois concerning the revocation of wills controls in the instant case. There is no dispute but that the marriage of Dr. Gailey after making the will in question revoked it under the laws of Illinois.
The record shows that this proceeding was commenced by personal service on the respondent, Brown, and that hé ap*451peared to show cause why he should not deliver the writing alleged to be the valid will of Dr. Gailey. This conferred jurisdiction of the subject matter and of the respondent. This is sufficient to enable the courts to inquire into the merits of the petitioner’s claims. Since the facts show that petitioner is not entitled to the relief demanded and that the petition must be dismissed, it is unnecessary to consider whether or not granting the relief prayed for would be a fruitless adjudication in the matter under the facts and circumstances presented by the record.
By the Court. — The order appealed from is affirmed.
A motion for a rehearing was denied, with $25 costs, on June 25, 1919.